   Case 1:21-cr-20161-AHS Document 33 Entered on FLSD Docket 07/14/2021 Page 1 of 6

USDC FLS; 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                                Page1of6


                          U N IT E D ST A T E S D IST R IC T C O U R T
                                                 Southern D istrict of Florida
                                                     FortLauderdale D ivision


UNITED STATESOF AM MRICA                                         JU D G M EN T IN A CR IM INA L C A SE

V S.                                                             CaseNum ber:21-20161-CR-SINGHAL
                                                                 USM Number:18313-104
BEN JA M IN R AFA EL
                                                                 CounselforDefendant:David M arkusandTodd Yoder
                                                                 CounselforTheUnitedStates:ChristopherBrow ne'and Lacee
                                                                 M onk                                         '
                                                                 CoullReporter:KarlShires

The defendant pleaded guilty to Count 1 ofthe lnform ation.

Thedefendantisadjudicatedguiltyoftheseoffenses:
TITLE & SECT IO N                  NA TU RE O F O FFEN SE                                       O FFEN SE    C O UN T
                                                                                                END ED
 18U.S.C.jj 1014and                Falsestatementstoatinancialinstitution                       04/08/2020    1
3147
                                                                         =*

The defendant is sentenced as provicted in the following pages of thisjudgment.Thè sentence is imppsed
pursuantto the Sentehcing R eform A ctof 1984.
It is ordered thatthe defendàntm ustnotify the United States attorney for this districtwithin 30 days of any
change ofname,residence,or.m ailing addressuntila1lfines,restitution,costs,and specialasses' smentsifnposed
by fhisjudgmentarefullypaid.Iforderedtopayrestitutiön,thedefendantmustnotifythecourtandUùitedStates
attorney ofm aterialchangesin economiccircumstances.




                                                                DateofImposition ofSentence:7/13/1021
                                                                                           xx




                                                                                     ,.'
                                                                A nuraag Singhal                      t
                                                                U nited States DistrictJudge


                                                                Date: /J J                      & p
     Case 1:21-cr-20161-AHS Document 33 Entered on FLSD Docket 07/14/2021 Page 2 of 6
USDCFLSD 2458 (Rev.09/08)-JudgmentinaCrimi
                                         nalCase                                              '     Page2or6

DEFENDANT:BENJAM IN M FAEL
CASE NUM BER:21>20161-CR-SINGH AL
                                                     IM PR ISO N M EN T
The defendantishereby comm itted tô the custody ofthe United StatesBureau ofPrisonsto be imprisoned fora
totaltefm of 18 M onths as to Count 1 ofthe Inform ation. 6 M onths of the 18 M onth àentence isto run
Concurrently with CaseNo.19-20447-CR-SlNGHAL and the other 12 M önthsareto run Consecutively to
C ase N o.19-20447-C R-SlN G H A L.
The court m akes the follow ing recom m endations to the Bureau of Prisons: That the defendant be
designated to FCI-M IA M I.
The defendantshallsurrender to the designated facility and/or the U S M arshalfor this District on A ugust
27,2021 by 12:00 PM .

                                                         R ETU RN
Ihaveexecutedthisjudgmentasfollows:




Defendantdelivered on                                                 to

at                                                 ,withacertifiedcopyofthisjudgment.




                                                             U N ITED STA TES M A RSHA L



                                                             D EPU TY UN ITED STA TES M A RSH A L
   Case 1:21-cr-20161-AHS Document 33 Entered on FLSD Docket 07/14/2021 Page 3 of 6
USDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase                                                                  Page3of6

DEFEN DA N T:BEN JA M IN R AFA EL
CASE NUM BER:21-20161-CR-SlN GHAL
                                            SUPERV ISE D R ELEA SE
Upon release from im prisonm ent,the defendantshallbe on supervised release fora tenn of5 Years as to Count 1 ofthe
lliform ation to i-un èoncurrently with CaseNo.19-20447-CR-SINGH AL.
                                              )

The defendantm ustrepol-tto the probation office in the districtto which the defendantisreleased w ithin 72 hoursofrelease
from thecustody ofthe Bureau ofPrisons.
The defendant'
             shallnotcomm itanotherfederal,stateorlocalcrim e.
The defepdantshallnotunlawfully possess a controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubm itto one drug testw ithin 15 days of release from im prisonm entand atleast
two periodic drug teststhereafter,asdeterm ined by thecourt,
Thedefendantshallnotpossessa firearm ,am m unitionrdestructive device,orany otherdangerousw eapon.
Thedefendantshallcooperatein the collection ofDNA asdirected by'the probation officer.

lfthisjudgmentimposesa fineorrestitution,itisa condition ofsupervised release thatthedefendantpay in accordance
withtheScheduleofPaymentssheetofthisjudgment.
The defendantmustcom ply w ith the standard conditionsthathave been adopted by thiscourtaswellas with any additional
conditionson theattached page.                                      '                                  '
                                     STAN D AR D C O N DITIO N S O F SU PER VISIO N
         Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer; .
         Thedefendantshallreporttptheprobation officerandshallsubmitatruthfulandcompletewrittenreportwithin thefirjtfif4een
        daysofeach m onth'
        Thedefehdantshallanswertruthfully a1linquiriesbytheprobation officerandfollow theinstructionsoftheprobation officer;
        Thedefendantshallsuppol  'thisorherdependentsandmeetotherfamily responsibilities;                         '
        Thedefendantshallwork regularly atalawfuloccupation,unlessexcusedby theprobation officerforschooling,training,or
        otheracceptablereasons;                                                                        .

        Thedefendantshallnotifytheprobation officeratleastten dayspriorto any changein residenceoremploymdnt;
        Thedefendantshallrefrain from excessiveuseofalcoholandshallnotpurchase,possess,use,distribute,oradministerany
        controlled substanceorany paraphernaliarelatedto any controlled substances,exceptasprescribedbyaphysician;
        Thedefendantshallnotfrequentplaceswherecontrolled substancesareillegally sold,used,distributed,oradministered;
        Thedefendantshallnotassociatewith any personsengaged incriminalactivity and shallnotassociatewith any person
        convictedofafelony,unlessgrantedpermissionto doso bytheprobation officer;
    10. Thedefendantshallpermitaprobation officerto visithim orheratanytimeathomeorelsewhereandshallpermitconfiscation
        ofany contrabandobserved in plain view oftheprobation officer;                                    .
    11. Thedefendantshallnotifytheprobation officerwithinseventy-two hoursofbeingarrested orquestioned by a1aw enforcem ent
        officer;
    12.Thedefendgntshallnotenterinto any agreementtoactasaninformeroraspecialagentofa1aw enforcementagency without
        theperm ission ofthecourt;and                                                  '                            '
    13.Asdirectedbytheprobation officer,thedefendantshallnotify thirdpartiesofrisksthatm ay beoccasioned by thedefendant's
        crim inalrecord orpersonalhistory orcharacteristicsand shallpennittheprobationofficertomakesuchnotificationsandto
        confirm thedefendant'scompliancewithsuch notification requirement.
   Case 1:21-cr-20161-AHS Document 33 Entered on FLSD Docket 07/14/2021 Page 4 of 6
USDC FLSD 2458 (Rev.'
                    09/08)-JudgmentinaCriminalCase                                                Page4of6

DEFENbANT:BENJAMIN M FAEL
CASE NUM BER:21-20161-CR-SJNGHAL
                                       SPECIA L C O N DITIO N S O F SUPER VISIO N

Cboperation w ith thelRS -Thedefendantshallcooperate fully with the InternalRevenue Service in
determining and paying anytax liabilities.Thedefendantshallprovide to theInternalRevenue Servicea11
requested documentsand inform ation forpup osesofany civilaudits,exam inations,collections,orother
proceedings.ltisfurtherordered thatthe defendantfileaccurateincometax returnsandpay a11taxes,interest,
andpenaltiesdueand owing by him/herto the InternalRevenueService.

FinancialDisclosureRequirem ent-Thedefendantshallprovide completeaccessto financialinformation,
incluéingdisclosure ofa11businessandpersonalfinances,totheU .S.Probation Officer.
No New DebtRestriction -Thedefendantshallnotapply for,solicitorincurany furtherdebt,included butnot
limitedtoloans,linesofcreditorcreditcardcharges,eitherasapfincipalorcosigner,asantndividualorthrough
any corporate entity,withouttirstobtaining perm ission from theUnited StatesProbation Officer.

Unpaid Restitution,Fines,orSpecialAssessm ents-Ifthe defendanthasany unpaid amountofrestitution,
fnes,orspeci>lassessm ents,thedefendantshallnotifytheprobation officerofany materialchange in the
defendant'seconom iccirctunstancesthatmightaffectthedefendant'sability topay.           '
   Case 1:21-cr-20161-AHS Document 33 Entered on FLSD Docket 07/14/2021 Page 5 of 6
USUC FLSD 2458 (Rev.09/08)-JudgmentinaCrimi
                                          nalCase                                                    ' Page5of6

DEFENDANT:BENJAM IN RAFAEL
CASE NUM BER:21-20161-CR-SlN GH AL

                                          C RIM INA L M O N ETA RY PEN A LTIES
Thedefendantmustpay thetotalcriminalm onetarypenaltiesunderthe scheduleofpaym entson Sheet6.
                               Assessment                   Fine                  Restitution
           TOTALS                             $100.00                $0.00                   $29,000.00
If the defendant m akes a partial paym ent, each payee shall receive an approxim ately proportioned
paym ent,unless specised otherw ise in the priority order or percentage paym ent colum n below .H ow ever,
pursuantto18U.S.C.j366449,allnonfederalvictimsmustbepaid beforetheUnited Statesispaid.

N AM E O F PA YEE                                          T O TA L LO SS*       R ESTIT UTIO N O R D ER ED


# Findingsforthetotalam ountoflossesarerequired underChapters 109A,110,1IOA,and 113A ofTitle 18 for
offensescom mittedon orafterSeptem ber13,1994,butbeforeApril23,1996.
*#Assessmentdueim mediately unlessotherwise ordered by theCourt.
    Case 1:21-cr-20161-AHS Document 33 Entered on FLSD Docket 07/14/2021 Page 6 of 6
USDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase                                                        Page6of6

D EFEN DA N T:BEN JA M IN R AFA EL
CA SE NU M BER :21-20161-C R-SIN GH A L

                                                    SCH ED UL E O F PAY M EN T S
Having assessed the defendant's ability to pay,paym ent of the total crim inalm onetary penalties is due as
follows:
A .Lum p sum paym entof$100.00 dueim m ediately.
Unlessthecourthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
monetary penalties is due during im prisonment.A11criminalmonetary penalties,exceptthose paym entsm ade
through the FederalBureau of Prisons'Inm ate FinancialResponsibility Progrnm , are m ade to the clerk of the
court.

The defendantshallreceive credit for allpayments previously m ade toward any criminalm onetary penalties
imposed.
Thisassessment/tine/restitution ispayableto theCLERK,UN ITED STATES COURTS and isto beaddressedto:
U .S.C LER K 'S O FFICE
ATTN :FINA N CIA L SEC TIO N
400 NO RTH M IA M I AV EN UE,R O O M 08N 09
M IAM I,FL OR IDA 33128-7716
The assessment/tine/restitution ispayable im mediately.The U.S.Bureau ofPrisons,U.S.Probation Office and
the U .S.A ttolmey's Office are responsible forthe enforcem entofthis order.

Defendantand Co-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeveralAmount,and correlponding payee,ifappropriate.
CA SE N UM BER                                                                           JO IN T AN D SEVER AL
DEFEN DA NT A N D C O .D EFEN DA N T NA M ES                          T O TAL A M O U NT A M O U N T
(INCLUDING DEFENDANT NUM BER)


The defendantshallforfeitthe defendant'sinterestin the follow ing property to the U nited States:
Money Judgmentin the am ountof$29,000 in U.S.currency
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,
(4)fineprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostof
prosecution and courtcosts.
